Citation Nr: 1425867	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-26 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for tonsillar cancer, claimed as cancer of the throat and larynx.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1970.  This appeal came before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  An August 2013 Board decision denied the appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court issued an Order granting a joint motion of the parties to vacate the Board's August 2013 decision.  The matter of whether service connection is warranted for tonsillar cancer is, therefore, again before the Board for action in accordance with the joint motion.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

In October 2010, the Veteran's wife submitted a statement describing the Veteran's need for her assistance in many activities of daily living.  Taken together with other submissions, this statement constitutes an informal claim for special monthly pension based on need for aid and attendance of another.  38 C.F.R. § 3.155 (2013); Kessel v. West, 13 Vet. App. 9 (1999); 38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2013).  This informal claim has not been addressed by the RO, and is accordingly referred for appropriate action.


REMAND

Additional development is required in accordance with the joint motion before the Veteran's claim for service connection for tonsillar cancer is decided.  

The Veteran's September 2011 substantive appeal (VA Form 9) includes statements from both the Veteran and his wife.  In pertinent part, the Veteran and his wife elaborated on the claim that the Veteran's tonsillar cancer is due to his in-service Agent Orange exposure and stated, "The Drs. Agree it was agent orange."  The Court, by way of its order to comply with the directive of the parties' joint motion for remand, found that this statement rises to the level of evidence of a potential causal connection between the Veteran's current disability and his in-service agent orange exposure.  VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2013).  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).  Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim for service connection for tonsillar cancer, to include an opinion as to whether the Veteran's cancer was caused by his in-service exposure to Agent Orange.  Because no such examination has been conducted in this case, a remand is required.

Further, the Veteran's substantive appeal references VA treatment records from Dr. Weeks and Margaret Hill, as well as the Seattle VA treatment records.  A review of the file reveals that the most recent VA treatment records are oncology/hematology notes dated January 7, 2011, from the Spokane, Washington, VA Medical Center (VAMC).  On remand, any missing private and VA records as identified by the Veteran, as well as relevant ongoing VA medical records should be obtained.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include any pertinent, non-duplicative records from any private provider, the VAMC in Spokane, Washington, and any other VA healthcare facility where the Veteran has received pertinent treatment, to include records of Dr. Weeks and Margaret Hill referenced in the Veteran's September 2011 VA Form 9.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Then, the RO should afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of his tonsillar cancer.  The claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's tonsillar cancer is etiologically related to his period of active duty, to include his exposure to Agent Orange in service.  The examiner is also asked to confirm in the report the existence, or lack thereof, of any cancer subject to presumptive service connection under 38 C.F.R. § 3.309(3) (2013). 

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the issue on appeal. If the benefit sought is appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



